Exhibit 10.1 EXECUTION COPY RECAPITALIZATION AGREEMENT By and Among ABRY Partners VI, L.P., Grande Investment L.P., Grande Parent LLC, Grande Communications Holdings, Inc., Grande Communications Networks, Inc., and the Other Parties Signatory Hereto Dated as of August 27, 2009 TABLE OF CONTENTS ARTICLE I DEFINITIONS 2 Definitions. 2 ARTICLE II CONVERSION; ISSUANCE AND SALE OF UNITS; RECAPITALIZATION 19 Conversion 19 Authorization of the Units. 20 Issuance of Common Units. 20 ARTICLE III PAYMENT, DELIVERIES AND CLOSING 21 Payments at Closing. 21 Deliveries at Closing. 21 Closing. 23 Determination of Funding and Valuation Amounts 23 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF GRANDE HOLDINGS AND GRANDE OPERATING 26 Organization and Qualification. 27 Capitalization of Grande Operating. 27 Authority. 27 Consents and Approvals; No Violation. 29 Grande Holdings SEC Reports; Internal Controls and Procedures; Books and Records. 30 Financial Statements. 31 Bonds; Letters of Credit. 31 Powers of Attorney; Guarantees. 31 Bank Accounts. 31 Absence of Undisclosed Liabilities. 32 Absence of Certain Changes. 32 Taxes 33 Litigation. 34 Employee Benefit Plans; ERISA. 34 Environmental Liability. 37 Compliance with Applicable Laws. 38 Real Property. 39 Insurance. 39 Labor Matters; Employees. 40 Grande Material Contracts. 40 Vendors and Suppliers. 43 Required Stockholder Vote or Consent. 43 Information Statement. 43 Intellectual Property. 44 i Brokers. 44 Takeover Laws. 44 Relationships With Related Persons. 45 Subscribers. 45 Cable System Structure. 45 Franchises. 45 Programming; Rate Regulation; Copyright Royalty Fees. 46 FCC and Telecommunications Authorizations. 47 Assets and Properties 48 No Other Representations or Warranties 48 Expiration of Representations and Warranties. 49 Investment Representations. 49 ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE ABRY PARTIES 49 Organization and Qualification. 49 Authority. 50 Consents and Approvals; No Violation. 50 Compliance with Applicable Laws 51 Required Stockholder Vote or Consent 51 Information Statement 51 Brokers 52 Financing 52 Litigation. 52 Capitalization of Ultimate Parent, Parent and Subsidiaries. 52 Expiration of Representations and Warranties. 53 Investment Representations. 53 ARTICLE VI CONDUCT OF BUSINESS PENDING CLOSING 54 Conduct of Business by Grande Holdings Pending the Closing. 54 Regulatory Matters Pending Closing 57 Insurance. 58 ARTICLE VII ADDITIONAL AGREEMENTS 58 Access and Information. 58 Acquisition Proposals. 60 Directors’ and Officers’ Indemnification and Insurance 61 Further Assurances. 62 Expenses. 62 Cooperation. 63 Publicity. 63 Additional Actions. 63 Filings. 63 Consents. 63 Stockholders’ Approval. 64 Preparation of the Information Statement. 64 ii Discharge of Indenture. 64 Certain Payments at Closing. 65 Notice of Certain Events. 65 Stockholder Litigation. 65 Employee Matters 65 Related Party Contracts. 66 Title Insurance; Surveys. 66 Books and Records of Grande Operating and each Non-Core Subsidiary. 66 Financing 67 Intentionally Omitted. 67 Certain Information Rights 67 Certain Approval Rights of the Grande Holdings Investor 68 Affiliate Transactions 68 Maintenance of Existence; No Sale of Assets 70 Release or Amendment of New Lease Guaranty 70 ARTICLE VIII CONDITIONS TO CLOSING 71 Conditions to the Obligation of Each Party. 71 Conditions to the Obligations of the ABRY Parties. 71 Conditions to the Obligations of Grande Holdings and Grande Operating. 72 ARTICLE IX TERMINATION, AMENDMENT AND WAIVER 74 Termination. 74 Effect of Termination. 75 ARTICLE X MISCELLANEOUS 77 Notices. 77 Entire Agreement. 79 Assignment; Binding Effect; Third Party Beneficiaries. 79 Severability. 79 Specific Performance. 80 No Code Section 338 Election 80 Counterparts; Effectiveness 80 Governing Law. 80 Attorneys’ Fees 80 Disclosure Schedules 80 Amendments and Supplements 81 Construction 81 Extensions, Waivers, Etc 81 Jurisdiction and Service of Process 82 Waiver of Jury Trial 82 Grande Holdings Investor’s Obligations 82 iii Exhibits Exhibit A - Subscriber Definitions Exhibit B - Investor Securities Purchase Agreement Exhibit C - Partners Agreement Exhibit D - Registration Rights Agreement Exhibit E - Ultimate Parent Partnership Agreement Exhibit F - Articles of Conversion and Grande Operating Agreement Exhibit G - Form of Resignation Exhibit H - Atlantic Broadband Management Agreement Exhibit I - ABRY Advisory Agreement Exhibit J - Contribution Agreement Exhibit K - Parent Operating Agreement Schedules Schedule A Post-Closing Consents Real Property Capital Leases; Equipment Capital Leases; Retained Indebtedness; Executive Employment Agreements; Permitted Encumbrances 4.2(b) Equity Securities of Grande Operating 4.4(b)(i) Regulatory Governmental Consents 4.4(b)(ii) Contract Consents 4.4(c) Contract Defaults and Termination Rights Bonds; Letters of Credit Bank Accounts Liabilities 4.11(a) Certain Changes 4.11(b) Business Conduct 4.11(b)(vi) Special Promotions 4.12(a) Tax Returns 4.12(b) Unpaid Taxes 4.12(c) Pending Audits 4.12(d) Waivers 4.12(e) Material Claims by a Taxing Authority Pending Litigation 4.14(a)(1) Benefit Plans 4.14(a)(2) Employee Agreements 4.14(b) Benefit Plan Exceptions iv 4.14(c) Title IV Exceptions 4.14(d) Multiple Employer Plans 4.14(e) Post-Termination Benefits 4.14(g) COBRA Compliance Environmental Liability 4.16(a) Government Authorizations 4.17(a) Owned Real Property Encumbrances 4.17(d) Owned Real Property Insurance Labor Matters 4.20(a) Material Contracts 4.20(b) Defaults under Material Contracts Vendors and Supplier 4.24(a) Grande Intellectual Property 4.24(b) Written Notices of Intellectual Property Rights Relationships Subscribers Cable System Structure Franchises Television Broadcast Stations 4.31(c) Cable System Compliance Exceptions 4.31(d) Customer Service Notices 4.31(f) Unpaid Royalty Fees 4.32(a) FCC and Telecommunications Authorization Exceptions 4.32(b) FCC and Telecommunications Authorization Restrictions 4.32(c) Pending Applications 4.32(d) Pending Reports and Fees Excluded Assets and Properties Permitted Interim Actions and Contracts 6.1(e)(iv) Interim Retransmission Consent and Programming Agreements 6.1(m) Discounts and Promotions Invalid Franchises; Telecommunications Authorizations; FCC Authorizations Excluded Related Party Contracts Material Leased Real Property 8.2(i) Required Consents v RECAPITALIZATION AGREEMENT This Recapitalization Agreement (this “Agreement”), dated as of August 27, 2009, by and amongABRY Partners VI, L.P., a Delaware limited partnership (“ABRY”), Grande Investment L.P., a Delaware limited partnership(“Ultimate Parent”), Grande Parent LLC, a Delaware limited liability company and wholly-owned subsidiary of Ultimate Parent (“Parent,” together with Ultimate Parent, the “Parent Parties” and, together with ABRY and the Ultimate Parent, the “ABRY Parties”), Grande Communications Holdings, Inc., a Delaware corporation (“Grande Holdings”), Grande Communications Networks, Inc., a Delaware corporation and wholly-owned subsidiary of Grande Holdings (“Grande Operating”), and, solely for purposes, of Section 3.2(c), ABRY Partners, LLC, a Delaware limited liability company (“ABRY LLC”).Certain defined terms used in this Agreement have the meanings specified in Article I. RECITALS WHEREAS, the board of directors of Grande Holdings deems it advisable and in the best interests of Grande Holdings and its stockholders that Grande Holdings enter into and consummate the Transactions upon the terms and subject to the conditions set forth herein, and the board of directors of Grande Holdings has approved the Transactions; WHEREAS, the governing Persons of the ABRY Parties deem it advisable and in the best interests of their respective companies and their respective equityholders that the ABRY Parties enter into and consummate the Transactions upon the terms and subject to the conditions set forth herein, and such governing Persons have approved the Transactions; WHEREAS, Ultimate Parent was formed on July 20, 2009 with Grande Manager and ABRY as its sole partners, and Parent was formed on July 8, 2009, and became a wholly-owned subsidiary of Ultimate Parent on July 20, 2009; WHEREAS, Grande Holdings currently owns all of the outstanding Equity Securities of Grande Operating (the “Grande Operating Common Stock”); WHEREAS, Grande Holdings desires to convert Grande Operating into a limited liability companyin accordance with Delaware law (the “Conversion”) such that upon giving effect to the Conversion, the Grande Operating Common Stock shall be converted into 100% of the outstanding membership interests of Grande Operating (the “Membership Interests”); WHEREAS, Grande Holdings desires to acquire a partnership interest in, and to become a partner of, Ultimate Parent, and as consideration therefor, Grande Holdings desires to contribute to Parent all the Membership Interests (and to Grande Operating certain other assets pursuant to the Contribution Agreement) for such partnership interest, subject to the terms and conditions of this Agreement; WHEREAS, on or prior to the date of this Agreement, Grande Holdings has entered into anote purchase agreement (as in effect on the date hereof, the “Note Purchase Agreement”) with each of Serengeti Overseas Ltd., Serengeti Partners LP, Goldman, Sachs & Co., Silver Point Capital, Offshore Fund, Ltd., Silver Point Capital Fund, L.P., Mast OC I Master Fund L.P., Mast Credit Opportunities I Master Fund Limited, Whitney Private Debt Fund, L.P. (collectively, the “Requisite Bondholders”) who, in the aggregate, beneficially own at least $189 million in principal amount of the Senior Secured Notes (as defined herein), pursuant to which the Requisite Bondholders have agreed to sell their Senior Secured Notes to Grande Holdings upon consummation of the Transactions; WHEREAS, Grande Holdings shall assign its rights and obligations under the Note Purchase Agreement to Grande Operating pursuant to, and in connection with, the Contribution Agreement; and WHEREAS, as a condition and an inducement to Grande Holdings entering into this Agreement and agreeing to perform its obligations hereunder, at the Closing, ABRY will contribute cash to Ultimate Parent and cause to be available to Grande Operating a sufficient amount of cash to cause the purchase or redemption of all of the Senior Secured
